Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MA (Dissertation titled “Solid Freeform Fabrication of Continuous Fiber Reinforced Composite Material,” published in August 6, 2001 – prior art from IPR2022-00548).
	Regarding claims 1-4 and 10, MA discloses a method of manufacturing a three-dimensional object, comprising: 
	discharging from a nozzle a path of composite material containing a continuous strand and a polymer (towpreg made of thermoplastic matrix) (Fig.2-19); 

	moving the nozzle relative to the structure during discharging to pull the path out of the nozzle (then, with the nozzle being moved forward the anchoring point of towpreg serves as a stationary point to pull the towpreg out of the nozzle.  The sequence “towpreg deposited, solidified, anchored, pulled out, deposited again” is the basic procedural steps of the self-anchoring process, which is also called Deposited and Anchored At Once forming principle – Fig.2-19, pp.a124-125).

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KARB et al. (2013/0174969).
	Regarding claim 1, KARB et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	discharging from a nozzle a path of composite material containing a continuous strand and a polymer ([0085], Fig.1); 
	bonding an end of the path to a structure (Fig.8); and 
	moving the nozzle relative to the structure during discharging to pull the path out of the nozzle (Fig.1).

	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9, 11-15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MARK et al. (2014/0291886).
	Regarding claims 1 and 11, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 
	discharging from a nozzle a path of composite material containing a continuous strand and a polymer (continuous core reinforced filament comprising polymer [0141]) (Fig.8); 
	bonding an end of the path to a structure (continuous core reinforced filament 2b attached to the part at point 44, and held by the print head at point 46, it is possible to bridge the gap 48 – [0169]-[0170]; Figs.8-9); and 
	moving the nozzle relative to the structure during discharging to pull the path out of the nozzle ([0167], Fig.33-1502, Claim 16).
	Regarding claims 6-8 and 12-14, MARK et al. discloses the method further includes discharging a second path of only polymer or pure resin through a plurality of nozzles [0214], [0244], [0259], [0275].
	Regarding claims 9 and 15, MARK et al. discloses cutting the continuous strand before discharging the path from the nozzle with 1620-Fig.34.
	Regarding claim 16, MARK et al. further discloses pushing the deposited filament onto a part or surface [0168].
	Regarding claim 20, MARK et al. discloses a method of manufacturing a three-dimensional object, comprising: 

	selectively cutting the continuous strand at a location inside of the print head and upstream of the nozzle (the cutting mechanism is located between a feeding mechanism for the core material and the outlet of the nozzle – [0133]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARK et al. (2014/0291886) as applied to claims 1-9, 11-15, 16, and 20, and in further view of USUDA et al. (2010/0259770) and LABERGE-LEBEL et al. (2009/0101278).
The teachings of MARK et al. are applied as described above for claims 1-9, 11-15, 16, and 20.
	Regarding claim 5, MARK et al. discloses hardening the polymer with a source 1616 after being discharged from nozzle (Fig.34) but is silent to the source 1616 or laser to be connected and moved with the nozzle.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012].  Therefore, it would have been obvious to one of ordinary skill in the art to have connected a laser source to a moving nozzle of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et al. since it is well known in the art such hardening in free space requires curing or hardening the polymer at discharge as taught by LABERGE-LEBEL et al.
	Regarding claims 18-19, MARK et al. further discloses pushing the deposited filament onto a part or surface [0168].  MARK et al. discloses hardening the polymer with a source 1616 after being discharged from nozzle (Fig.34) but is silent to the source 1616 or laser to be connected and moved with the nozzle.  However, USUDA  et al. discloses a printing method wherein an ultraviolet irradiation unit 90 is attached to a moving nozzle 41 [0063].  Aiming a hardening device at the path of composite material in forming three-dimensional objects in free space printing is known by LABERGE-LEBEL et al. [0012].  Therefore, it would have been obvious to one of ordinary skill in the art to have connected a laser source to a moving nozzle of MARK et al. as taught by USUDA et al. in forming a three-dimensional object in free space printing of MARK et 
	Furthermore, MARK et al. discloses the method further includes discharging a second path of only polymer or pure resin through a plurality of nozzles [0214], [0244], [0259], [0275].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742